Name: Decision of the EEA Joint Committee No 11/95 of 24 February 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: international trade;  European construction;  economic policy;  agricultural activity;  cultivation of agricultural land;  marketing
 Date Published: 1995-04-13

 13.4.1995 EN Official Journal of the European Communities L 83/41 DECISION OF THE EEA JOINT COMMITTEE No 11/95 of 24 February 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was last amended by Decision of the EEA Joint Committee No 9/95 of 27 January 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement (1); Whereas Council Regulation (EC) No 1468/94 of 20 June 1994 amending Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 54b (Council Regulation (EEC) No 2092/91) of Chapter XII of Annex II to the Agreement before the adaptation:  394 R 1468: Council Regulation (EC) No 1468/94 of 20 June 1994 (OJ No L 159, 28. 6. 1994, p. 11). Article 2 The texts of Regulation (EC) No 1468/94 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1995, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 24 February 1995. For the EEA Joint Committee The President G. J. L. AVERY (1) OJ No L 47, 2. 3. 1995, p. 29. (2) OJ No L 159, 28. 6. 1994, p. 11.